DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 5-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (“Device-Level IoT with Virtual I/O Device Interconnection”) in view of Maeta et al (JP 2017098661 A).
 	Regarding claims 1 and 8, Suzuki teaches a remote control system comprising: a plurality of controlled devices (fig. 2, I/O devices) provided in a location (Fig. 2, Page 68, col. 2, Many I/O devices in a device-level IoT system are assigned to a remote controlling host. For example, hundreds of production machines can be managed in a factory environment through their attached I/O devices by using the same host to control their motion and gather their sensing data); a controller (fig. 2, Host) provided on a network and configured to transmit a control signal in real time to control the controlled devices (Page 68, col. 2, Many I/O devices in a device-level IoT system are assigned to a remote controlling host. For example, hundreds of production machines can be managed in a factory environment through their attached I/O devices by using the same host to control their motion and gather their sensing data); and a single packet transfer device (fig. 2, ExpEther bridge) provided on one communication path included in one or more communication paths formed between the controller and the plurality of controlled devices, wherein the single packet transfer device is configured to transfer a packet from the controller to the controlled devices (fig. 2, ExpEther bridge); 
 	Suzuki does not explicitly teach wherein the single packet transfer device is configured to i) transfer a packet included in a plurality of packets simultaneously transmitted from the controller to the controlled devices and ii) determine and control transmission timing of the packet to reduce a difference in arrival time, at the plurality of controlled devices, of the plurality of packets.
	Maeta teaches a system comprising: a plurality of controlled devices (fig. 1, plurality of base stations 23) and a controller (fig. 1, ¶ [0017], base station management unit 26) provided on a network and configured to transmit a packet related to a signal in real time to the controlled devices (fig. 1); and a single packet transfer device (fig. 1, network switches SW20) provided on one communication path included in one or more communication paths formed between the controller and the plurality of controlled devices, wherein the single packet transfer device is configured to i) transfer a packet included in a plurality of packets simultaneously transmitted from the controller to the controlled devices and ii) determine and control transmission timing of the packet to reduce a difference in arrival time, at the plurality of controlled devices, of the plurality of packets (fig. 14, 3, ¶ [0090], The SW 20 includes an output destination port for input data, an input processing unit 34 for delaying the output timing of data requiring delay, output processing units 35 and 36 for performing output processing, ¶ [0091], The input processing unit 34 includes an output destination port determination unit 341 that determines the data destination based on the MAC table 342, a delay time tag determination unit 343 that determines the delay based on the delay adjustment table 344, and a data delay. and an output delay control section 345 that executes. ¶ [0099], the delay time to be adjusted by the output delay control section 345 is determined from the adjustment time 234, ¶ [0101], figs. 13A-13C, ¶ [0104], ¶ [0106], ¶ [0107], ¶ [0109], fig. 14, ¶ [0103], the data simultaneously transmitted from the destination SWs 20 (22), 20 (14), and 20 (15) at the time T1 without being affected by the delay time difference of the relay route. Output to the base station 23, ¶ [0116]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transfer, at the single packet transfer device, a packet included in a plurality of packets simultaneously transmitted from the controller to the controlled devices and to determine and control transmission timing of the packet to reduce a difference in arrival time, at the plurality of controlled devices, of the plurality of packets in the system of Suzuki to further enhance system efficiency and reliability.
 	Regarding claims 5 and 12, Suzuki in view of Maeta teaches the remote control system according to claim 1.
Suzuki does not explicitly teach further comprising an adjustment device provided on the network and configured to instruct packet transmission time from the single packet transfer device, wherein the single packet transfer device is configured to notify, upon receiving the packet from the controller, the adjustment device of the reception, receive, from the adjustment device, the packet transmission time, and transmit the packet at the packet transmission time.
Maeta teaches an adjustment device provided on the network and configured to instruct packet transmission time from the single packet transfer device, wherein the single packet transfer device is configured receive, from the adjustment device, the packet transmission time, and transmit the packet at the packet transmission time (Figs. 2-11, ¶ [0016], each switch SW 20 is connected to a delay controller and is controlled so that the delay time from the transmission source to a the plurality of base stations becomes uniform, ¶ [0116]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to notify, upon receiving the packet from the controller, an adjustment device of the reception, receive, from the adjustment device, the packet transmission time to transmit the packet at the packet transmission time, at the single packet transfer device, in the system of Suzuki in view of Maeta to further enhance system efficiency and reliability.
Regarding claims 6 and 13, Suzuki in view of Maeta teaches the remote control system according to claim 1.
Suzuki does not explicitly teach wherein the controller is configured to provide a group identifier, indicating the plurality of controlled devices that are targets of timing control by the single packet transfer device, to a packet destined to the plurality of controlled devices, and the single packet transfer device is configured to perform the timing control when the group identifier is included in the packet received from the controller.
Maeta teaches wherein the controller is configured to provide a group identifier, indicating the plurality of controlled devices that are targets of timing control by the single packet transfer device, to a packet destined to the plurality of controlled devices, and the single packet transfer device is configured to perform the timing control when the group identifier is included in the packet received from the controller (Figs. 2-11, ¶ [0079], an identifier indicating group, ¶ [0115], an arrival of time to a designation is calculated for each group of base stations and an adjustment amount of delay time is calculated so that arrival time to a destination of data is equal, ¶ [0115]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide a group identifier, indicating the plurality of controlled devices that are targets of timing control by the single packet transfer device, to a packet destined to the plurality of controlled devices, and to perform the timing control when the group identifier is included in the packet received from the controller in the system of Suzuki in view of Maeta to further enhance system efficiency and reliability. 
 	Regarding claims 7 and 14, Suzuki in view of Maeta teaches the remote control system according to claim 1.
Suzuki does not explicitly teach wherein the plurality of controlled devices provided in the location each include an active communication unit configured to form an active communication path and an auxiliary communication unit configured to form an auxiliary communication path, wherein the single packet transfer device is provided on the active communication path and on the auxiliary communication path.
However, it is well known in the art to provide an active communication path and an auxiliary communication path between plurality of devices and the packet transfer device(s).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include an active communication unit configured to form an active communication path and an auxiliary communication unit configured to form an auxiliary communication path, wherein the packet transfer device is provided on the active communication path and on the auxiliary communication path in the system of Suzuki in view of Maeta to avoid potential disruptions due to communication path failure.
7.	Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Maeta as applied to claim 1 above, and further in view of Hanson (US 2018/0124729 A1).
 	Regarding claims 2, 3, 9 and 10, Suzuki in view of Maeta teaches the remote control system according to claim 1, wherein the single packet transfer device is configured to control the transmission timing of the packet based on a first/third packet delay time between the single packet transfer device and the controller/controlled devices (Maeta: Figs. 2, 5A-8, ¶ [0007], A plurality of communication paths with the device as a start point and a plurality of data transmission / reception devices as end points are calculated, and the delay time is calculated for each of the plurality of communication paths, ¶ [0065], the delay controller 11 calculates a route from the base station management unit 26 to each antenna unit 22 registered in the node 84), and a second/fourth packet delay time between second packet transfer device and the controller/controlled device, wherein the single packet transfer device is deployed on a first communication path, and the second packet transfer device is deployed on a second communication path different from the first communication path (Maeta: Figs. 2, 5A-8, ¶ [0007], A plurality of communication paths with the device as a start point and a plurality of data transmission / reception devices as end points are calculated, and the delay time is calculated for each of the plurality of communication paths, ¶ [0065], the delay controller 11 calculates a route from the base station management unit 26 to each antenna unit 22 registered in the node 84, ¶ [0071], the delay controller performs the delay time calculation for each route, ¶ [0072]-¶ [0078], ¶ [0119], the delay controller 11 adjusts the delay time of each communication path so that the data arrives simultaneously or within a predetermined error range from the transmission source to a plurality of destinations,).
 Suzuki in view of Maeta does not explicitly the second/fourth packet delay time being received by the single packet transfer device from the second packet transfer device.
However, Maeta further teaches the delay controller 11 and the DB group 160 are configured independently of the base station management unit 26, but they may be housed in the same device. One of ordinary skill in the art understands that various changes and modifications can be made in form and detail without departing from the spirit or scope of the disclosed subject matter (¶ [0120] and ¶ [0121]).
Hanson teaches a telecommunication unit that can perform a synchronization/delay calculation can be included in one or more of devices in the network/system (Figs. 1 and 4, ¶ [0038], ¶ [0028], ¶ [0051]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include the delay controller in one or more packet transfer device(s) and to receive the second/fourth packet delay time from the other/second packet transfer device in the system of Suzuki in view of Maeta. The motivation for doing this is a matter of design choice (¶ [0038] of Hanson).
 	Regarding claims 4 and 11, Suzuki in view of Maeta and Hanson teaches the remote control system according to claim 2.
Suzuki in view of Maeta does not explicitly teach wherein the packet transfer device  is configured to acquire each packet delay time periodically or when the packet is received from the controller, or both.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to acquire each packet delay time periodically or when the packet is received from the controller or both in the system of Suzuki in view of Maeta and Hanson. The motivation for doing this is a matter of design choice.
8.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hanson.
 	Regarding claims 1 and 8, Suzuki teaches a remote control system comprising: a plurality of controlled devices (fig. 2, I/O devices) provided in a location (Fig. 2, Page 68, col. 2, Many I/O devices in a device-level IoT system are assigned to a remote controlling host. For example, hundreds of production machines can be managed in a factory environment through their attached I/O devices by using the same host to control their motion and gather their sensing data ); a controller (fig. 2, Host) provided on a network and configured to transmit a control signal in real time to control the controlled devices (Page 68, col. 2, Many I/O devices in a device-level IoT system are assigned to a remote controlling host. For example, hundreds of production machines can be managed in a factory environment through their attached I/O devices by using the same host to control their motion and gather their sensing data); and a single packet transfer device (fig. 2, ExpEther bridge) provided on one communication path included in one or more communication paths formed between the controller and the plurality of controlled devices, wherein the packet transfer device is configured to transfer a packet from the controller to the controlled devices (fig. 2, ExpEther bridge); 
 	Suzuki does not explicitly teach wherein the single packet transfer device is configured to i) transfer a packet included in a plurality of packets simultaneously transmitted from the controller to the controlled devices and ii) determine and control transmission timing of the packet to reduce a difference in arrival time, at the plurality of controlled devices, of the plurality of packets.
	Hanson teaches a system comprising: a plurality of remote devices (fig. 1, remote units) and a controller (fig. 1, e.g., base station) provided on a network and configured to transmit a packet related to a signal in real time to the remote devices (fig. 1); and a packet transfer device (fig. 1, e.g., Head-end unit) wherein the single packet transfer device is configured to i) transfer a packet included in a plurality of packets simultaneously transmitted from the controller to the controlled devices and ii) determine and control transmission timing of the packet to reduce a difference in arrival time, at the plurality of controlled devices, of the plurality of packets (fig. 2, 4, ¶ [0027],  ¶ [0028], a suitable processing device (e.g., a processing device in the head-end unit 106) can identify the longest total downlink delay from the set of total downlink delays. The head-end unit 106, expansion unit 112, one or more of remote unit 108a-d, or some combination thereof can delay downlink signals that traverse some downlink paths such that the signals are transmitted by the remote units simultaneously. ¶ [0034], The head-end unit 106 can calculate the total downlink delay of a downlink signal (e.g., a MIMO signal) from the input of a head-end unit 106 to a transmit antenna 110 at each remote unit 108a-d. The longest total downlink delay from the set of total downlink delays can be used to delay the transmission of signals in the same MIMO set such that all signals in the MIMO set are transmitted simultaneously. ¶ [0038], ¶ [0051]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transfer, at the single packet transfer device, a packet included in a plurality of packets simultaneously transmitted from the controller to the controlled devices and to determine and control transmission timing of the packet to reduce a difference in arrival time, at the plurality of controlled devices, of the plurality of packets in the system of Suzuki to further enhance system efficiency and reliability.
	Response to Arguments
9.	Applicant’s arguments filed on April 26, 2022 have been considered but are moot in view of new interpretation of prior art (Maeta).
Conclusion
10.	Applicant's amendment necessitated the new interpretation of reference (Maeta) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477